DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/27/2022 has been entered. Claims 1-12, 18-23 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 08/31/2021. 
Claim Objections
Claim 10, 12, 19, and 21-23 are objected to because of the following informalities:  
Claim 10 recites in line 2 “catheters compliance”.  It is recommended the limitation is amended to “catheter compliance” since there is only a single catheter recited in the claims.  As discussed below, claim 10 is interpreted to depend on claim 2, which recites a single catheter.  
Claim 12 recites in line 3 “the determined ischemic and autoregulation thresholds”.  It is recommended the limitation is amended to “the calculated ischemic and autoregulation thresholds” in order to use consistent language, since claim 1 recites that parameters are calculated. 
Claim 19 recites in line 2 “autoregulation inflection point”.  It is recommended the limitation is amended to “an autoregulation inflection point” for grammatical purposes. 
Claim 20 recites in line 2 “compliance boundary conditions”.  It is recommended the limitation is amended to “vascular compliance boundary conditions” to provide further clarity. 
Claim 21 recites in line 2 “autoregulation inflection point”.  It is recommended the limitation is amended to “an autoregulation inflection point” for grammatical purposes. 
Claim 22 recites in line 3 “the determined ischemic and autoregulation thresholds”.  It is recommended the limitation is amended to “the calculated ischemic and autoregulation thresholds” in order to use consistent language, since claim 1 recites that parameters are calculated. 
Claim 23 recites in line 3 “the determined ischemic and autoregulation thresholds”.  It is recommended the limitation is amended to “the calculated ischemic and autoregulation thresholds” in order to use consistent language, since claim 1 recites that parameters are calculated. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites in line 3, “the catheter”.  This limitation lacks antecedent basis in the claims.  For purposes of examination, claim 7 will be interpreted as dependent upon claim 2. 
Claim 9 recites in line 2, “calculate tissue parameters”.  It is unclear whether the limitation refers to the same tissue parameters as those recited in line 12 of claim 1, or additional tissue parameters.  For purposes of examination, the limitation will be interpreted to recite “calculate the tissue parameters”.
Claim 10 recites in lines 2-3, “catheters compliance” and “catheter resistance”.  These limitations lack antecedent basis in the claim since a catheter has not been positively recited in any claim on which claim 10 depends.  For purposes of examination, claims 9 and 10 will be interpreted as dependent upon claim 2. 
Claim 12 recites in line 1, “tissue parameters”.  It is unclear whether the limitation refers to the same tissue parameters as those recited in line 12 of claim 1, or additional tissue parameters.  For purposes of examination, the limitation will be interpreted to recite “the tissue parameters”.
Claim 12 recites in line 1-3, “wherein tissue parameters comprise ischemic and autoregulation thresholds and the controller controls infusate flow and pressure based on the tissue parameters within the determined ischemic and autoregulation thresholds”.  An ischemic threshold and an autoregulation threshold have already been recited in claim 1 as “defined parameters”.  Since the ischemic and autoregulation thresholds in claim 11 are recited as “tissue parameters”, it is unclear whether the ischemic and autoregulation thresholds recited in claim 1 are the same thresholds as those recited in claim 12.  Furthermore, since the ischemic and autoregulation thresholds are recited as tissue parameters, it is unclear how the limitation “the controller controls infusate flow and pressure based on the tissue parameters within the determined ischemic and autoregulation thresholds” is to be interpreted.  
Claim 22 recites in line 1, “tissue parameters”.  It is unclear whether the limitation refers to the same tissue parameters as those recited in line 12 of claim 1, or additional tissue parameters.  For purposes of examination, the limitation will be interpreted to recite “the tissue parameters”.
Claim 22 recites in line 1-4, “wherein tissue parameters comprise ischemic and lower and upper autoregulation thresholds, and the controller controls infusate flow and pressure based on the tissue parameters within the determined ischemic and upper autoregulation thresholds”.  An ischemic threshold and an autoregulation threshold have already been recited in claim 1 as “defined parameters”.  Since the ischemic and autoregulation thresholds in claim 22 are recited as “tissue parameters”, it is unclear whether the ischemic and autoregulation thresholds recited in claim 1 are the same thresholds as those recited in claim 22.  Furthermore, since the ischemic and autoregulation thresholds are recited as tissue parameters, it is unclear how the limitation “the controller controls infusate flow and pressure based on the tissue parameters within the determined ischemic and autoregulation thresholds” is to be interpreted.  
Claim 23 recites in line 1, “tissue parameters”.  It is unclear whether the limitation refers to the same tissue parameters as those recited in line 12 of claim 1, or additional tissue parameters.  For purposes of examination, the limitation will be interpreted to recite “the tissue parameters”.
Claim 23 recites in line 1-3, “wherein tissue parameters comprise ischemic and lower and upper autoregulation thresholds, and the controller controls infusate flow and pressure based on the tissue parameters within the determined lower and upper autoregulation thresholds”.  An ischemic threshold and an autoregulation threshold have already been recited in claim 1 as “defined parameters”.  Since the ischemic and autoregulation thresholds in claim 23 are recited as “tissue parameters”, it is unclear whether the ischemic and autoregulation thresholds recited in claim 1 are the same thresholds as those recited in claim 23.  Furthermore, since the ischemic and autoregulation thresholds are recited as tissue parameters, it is unclear how the limitation “the controller controls infusate flow and pressure based on the tissue parameters within the determined ischemic and autoregulation thresholds” is to be interpreted.  
In order to correct the issues mentioned above regarding the ischemic and autoregulation thresholds, the following corrections are suggested:
Claim 1, line 12, the limitation “calculate tissue parameters of tissue distal to the occlusion” is amended to “calculate tissue parameters and physiological thresholds of tissue distal to the occlusion”
Claim 1, line 14, the limitation “defined parameters” is amended to “the physiological thresholds”.
Claim 1, line 15, the limitation “the defined parameters” is amended to “the physiological thresholds”.  
The above corrections are suggested based on language in the specification, such as in Par. [0056], which appears to refer to the relevant thresholds as physiological thresholds.  Reciting the ischemic and autoregulation thresholds as physiological thresholds, rather than tissue parameters, provides clarity to dependent claims 12, 22, and 23.
In accordance with the above suggestions to claim 1, the following amendments to the dependent claims are further suggested:
Claim 12 is amended to recite “The system of claim 11, wherein the controller controls infusate flow and pressure based on the tissue parameters within the calculated ischemic and autoregulation thresholds”.
Claim 22, lines 1-2, the limitation “wherein tissue parameters comprise ischemic and lower and upper autoregulation thresholds” is amended to “wherein the autoregulation threshold comprises lower and upper autoregulation thresholds”.
Claim 23, lines 1-2, the limitation “wherein tissue parameters comprise ischemic and lower and upper autoregulation thresholds” is amended to “wherein the autoregulation threshold comprises lower and upper autoregulation thresholds”.
Allowable Subject Matter
Claim 1-7, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art of record is U.S. Patent App. Pub. 2013/0331916 to Pile-Spellman.  Pile-Spellman teaches a system (system shown in Fig. 3A-3C) for perfusing blood vessels distal to an occlusion (the system may be placed distal to an occlusion) comprising: a pump (Fig. 2, elements 24a and 24b) coupled to an insertion device (Fig. 2, element 4) and a fluid reservoir (Fig. 2, elements 30 and 31 are heaters and coolers which comprise fluid reservoirs), the pump operable therewith to supply an infusate stored in the fluid reservoir to the insertion device distal to an occlusion in a blood vessel (Par. 0016); a controller (Fig. 2, element 22) operatively coupled to the pump; and a plurality of sensors (Par. 0012) operatively coupled to the controller, the controller having memory associated therewith that stores an instruction set that when executed causes the controller to: determine a pressure in the blood vessel based on input from at least one of the plurality of sensors (Par. 0012), calculate tissue parameters of tissue distal to the occlusion (Par. 0081-0085; native vessel flow rate, for example, is interpreted to be a tissue parameter), and control the pump to maintain perfusion volume and perfusion pressure distal to the occlusion within defined parameters (Par. 0129; flow and pressure are controlled in a desired range; an operator of the system would define the desired range and therefore the limits of the range are defined parameters) Pile-Spellman is silent regarding wherein the defined parameters based on real-time feedback from the plurality of sensors comprise an ischemic threshold and an autoregulation threshold for the tissue being perfused. 
U.S. Patent App. Pub. 2012/0253211 to Brady teaches an analogous system directed to a system for perfusing blood vessels (the system is shown in Fig. 6; Par. 0010 discloses the system is used in a cardiopulmonary bypass system which is a method of perfusion), wherein the system comprising a pump (620), a controller (630), a plurality of sensors (640), wherein the controller is configured to maintain perfusion volume and perfusion within defined parameters based on real-time feedback from the plurality of sensors, wherein the defined parameter comprise an autoregulation threshold (Par. 0033, Par. 0051; an autoregulatory range is identified based on real-time feedback from the monitoring device 640; the autoregulatory range comprises defined parameters which are the ends of the range)(Par. 0033, the parameters are the limits or thresholds of an autoregulatory range which allow the patient to maintain autoregulation; therefore the defined parameters comprise an autoregulatory threshold). 
The system taught by Brady comprises introducing slow waves into the pump (Par. 0028), and using the feedback from the monitoring device to control perfusion (Par. 0031-0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Pile-Spellman, such that the pump may introduce waves into the patient, and wherein the controller is configured to maintain perfusion volume and perfusion within defined parameters based on real-time feedback from the plurality of sensors, wherein the defined parameter comprise an autoregulation threshold, as taught by Brady, in order to preserve autoregulatory function (Par. 0003, 0033) and to optimize care for the patient (Par. 0051). 
The modified system is still silent regarding defined parameters based on real-time feedback comprising an ischemic threshold.  
The next closest prior art is WO 2017/055450 to Roth. Roth teaches an analogous invention directed to a system for perfusing tissue (Pg. 4, lines 3-19), wherein a controller is configured to control perfusion volume and perfusion pressure (Pg. 4, line 34- Pg. 5, line 4) within a parameter, wherein the parameter includes an ischemia threshold (Pg. 3, lines 15-19; cerebral perfusion pressure must be maintained above a certain limit to prevent ischemia; Pg. 15, lines 19-24; cerebral perfusion pressure is maintained above 50 mmHg).  However, Khanna does not teach an ischemia threshold based on real-time feedback from the plurality of sensors. Rather, Khanna teaches a conventional, pre-defined, ischemia threshold.  The feature of an ischemia threshold based on real-time feedback from the plurality of sensors cannot be found or rendered obvious over the prior art in combination with the other claimed features. 
Response to Arguments
35 U.S.C 102-103
Applicant’s arguments, see Page 6-7, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1-3, 6-10 as rejected under US 2013/331916 to Pile-Spellman, and claims 4 and 11-17 as rejected under Pile-Spellman in view of US 2016/0206816 to Pile-Spellman 2016 have been fully considered but they are not persuasive.  Applicant has argued that the cited parameters of native vessel flow rate, dilution factor, and admixture hematocrit are not tissue parameters.  However, applicant has not provided any evidence of this assertion, and the specification does not indicate these parameters as merely vascular parameters.  While native vessel flow rate, dilution factor, and admixture hematocrit may be vascular parameters, they also meet the limitation of tissue parameters since they provide a parameter of the tissue being perfused. 
However, claim 1 has been amended to recited “an ischemic threshold and an autoregulation threshold for the tissue being perfused”.  Pile-Spellman does not teach these elements. Therefore, the previous rejections have been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783